Case 8:19-cv-02983-MSS-TGW Document 72 Filed 07/06/21 Page 1 of 4 PageID 647




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


 RONALD LECH II, as Personal
 Representative of The Estate of Ronald
 Lech III, on behalf of himself and all other
 similarly situated,
                                                             CASE NO.
              Plaintiff,                              8:19-cv-02983-MSS-TGW
 vs.
 STATE FARM LIFE INSURANCE
 COMPANY,

              Defendant.

             DEFENDANT’S MOTION TO STAY DEADLINES
       Defendant State Farm Life Insurance Company respectfully moves the Court

to stay the deadlines in the Case Management and Scheduling Order (ECF 45)

pending the Court’s ruling on State Farm’s Motion for Summary Judgment filed

contemporaneously herewith. A stay is the most efficient way to conserve time and

resources of the parties given the high likelihood of success of the Motion for

Summary Judgment, which is based on Plaintiff’s previous broad release of all

claims against State Farm related in any way to the insurance policy at issue in this

lawsuit.

       In determining whether to grant a stay of discovery during the pendency of a

dispositive motion, “the Court must take a preliminary peek at the merits of a
Case 8:19-cv-02983-MSS-TGW Document 72 Filed 07/06/21 Page 2 of 4 PageID 648




dispositive motion to see if it appears to be clearly meritorious and truly case

dispositive.” McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006) (internal

quotations omitted). State Farm’s summary judgment motion meets that standard.

      In 2008, Plaintiff released all claims against State Farm related in any way to

the life insurance policy that is at the center of this lawsuit. A copy of that executed

and notarized release is attached hereto as Exhibit A. In the Release, Plaintiff

“release[d] every imaginable claim, in the past, present or future, including claims

for breach of contract, statutory violations, ‘bad faith,’ and attorney fees and costs

against STATE FARM, its agents, employees and attorneys, related in any way to

policy number LF-2033-9948.” (Exh. A at 1-2).

      In 2019, Mr. Lech filed this lawsuit, as the personal representative for his

deceased son, asserting claims against State Farm related to policy number LF-2033-

9948. (Am. Compl. [ECF 34] at 1 and 19 and ¶ 11). As set forth in State Farm’s

Motion for Summary Judgment, the broad, unambiguous language of Plaintiff’s

release bars the claims he asserts against State Farm in this lawsuit and entitles State

Farm to summary judgment. State Farm’s pending Motion for Summary Judgment

1) has a high probability of success and 2) would be dispositive of the entire case.

      Additionally, several upcoming deadlines will require the devotion of

significant time and resources of the Parties and their counsel—efforts that could be

for naught if State Farm’s Motion for Summary Judgment is granted. In particular,


                                           2
Case 8:19-cv-02983-MSS-TGW Document 72 Filed 07/06/21 Page 3 of 4 PageID 649




the Court’s Scheduling Order calls for all class discovery to be completed by August

27, 2021. Although the Parties have been diligently pursuing discovery, both sides

will likely need to seek additional documents and testimony in advance of this

deadline, which will all be unnecessary if Plaintiff’s claims are dismissed. The Court

has broad discretion to set and revise case schedules, Shire Dev., LLC v. Mylan

Pharm., Inc., No. 8:12-cv-1190-T-36AEP, 2015 U.S. Dist. LEXIS 114133, at *5

(M.D. Fla. Aug. 11, 2015), and the Court should exercise its broad discretion to stay

the current case deadlines until it rules on State Farm’s Motion for Summary

Judgment in order to avoid undue burden and expense to all parties.

                   LOCAL RULE 3.01(g) CERTIFICATION
      Following conferral, Plaintiff opposes the relief requested in the motion.

 Date: July 6, 2021                      /s/ John W. Weihmuller, Esq.
                                         John W. Weihmuller, Esq.
                                         Florida Bar No. 0442577
                                         BRIAN D. WEBB, ESQ.
                                         Florida Bar No.: 0073989
                                         Butler Weihmuller Katz Craig LLP
                                         400 N. Ashley Drive, Suite 2300
                                         Tampa, FL 33602-4327
                                         Telephone: (813) 281-1900
                                         Facsimile: (813) 281-0900
                                         Email: jweihmuller@butler.legal

                                         Cari K. Dawson (pro hac vice)
                                         Tiffany L. Powers (pro hac vice)
                                         Alston & Bird LLP
                                         One Atlantic Center
                                         1201 West Peachtree Street
                                         Suite 4900

                                          3
Case 8:19-cv-02983-MSS-TGW Document 72 Filed 07/06/21 Page 4 of 4 PageID 650




                                         Atlanta, GA 30309-3424
                                         Telephone: (404) 881-7000
                                         Facsimile: (404) 881-7777
                                         Email: Cari.Dawson@alston.com
                                         Email: Tiffany.Powers@alston.com
                                         Attorneys for Defendant
                                         State Farm Life Insurance Company

                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served by electronic

notification generated by CM/ECF system on July 6, 2021, on all counsel of record.


                                              s/John W. Weihmuller, Esq.
                                              JOHN W. WEIHMULLER, ESQ.




                                          4
